DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/338,394, was filed on Oct. 30, 2016, and claims domestic benefit from Provisional Application 62/249,285, filed Nov. 1, 2015.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 06/07/2022.
Claims 1, 2, 5, 8-12, 15, 16, and 18-20 were previously pending, of which claims 1 and 11 were independent.
In the present response, independent claims 1 and 11 have been amended.  Claims 3, 4, 6, 7, 13, 14, and 17 were previously cancelled. 
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083982 A1 to Hashim (“Hashim”, Eff. Filed Sept. 19, 2003. Published March 23, 2017) in view of US 6,778,968 to Gulati (“Gulati”, Filed Mar. 17, 1999.  Published Aug. 17, 2004). 
In regards to claim 1, Hashim discloses the following: 
1. (Currently Amended) Apparatus for electronic interaction between remote parties using different electronic formats regarding an insurance book of business over a network, the insurance book comprising a plurality of elements, the elements being insurance contracts,

(See also Hashim, para. [0002]: “In FIG. 1 and the figures herein, a life insurance contract for a natural person is employed as an example. However, the information disclosed herein applies equally well to other types of insurance contract and/or to other types of insurance customer, i.e., irrespective whether the customer is a natural person or a legal or physical entity such as a corporation, a building, etc.”)

each element carrying a respective evaluatable insurance risk, and said insurance risk implying a probability of having to pay out on said insurance contract and said insurance book carrying an aggregation of said respective evaluatable insurance risks, 

(See also Hashim, para. [0015]: “After insurance carrier 210 collects all the requisite information from agency 206, service provider(s) 208, laboratory(ies) 212, and any other participants in the insurance underwriting process, insurance carrier 210 may begin the risk assessment process to determine the probability of whether and when the proposed insured (i.e., the applicant) would likely be making a claim.”)
the apparatus being cloud-based, the cloud comprising a network of remote servers, the apparatus comprising:

a first cloud-based user input configured to receive an electronic signal over said network to allow a first remote user to input said book including said plurality of risk-carrying elements, 

The Examiner interprets that Hashim’s disclosure of a “a portal hosted by a third-party hosting company” is functionally equivalent to “cloud-based”.

(See also Hashim, para. [0058]: “With respect to portal/container level 302, the IBOS can be deployed either as a portal hosted by a third-party hosting company or a container/framework for a set of applications, which container/framework is hosted by the company locally at the company's server. The company represents an agency or a service provider or a carrier. The portal model may be an aggregator model or a private-label model.”)

(See also Hashim, para. [0059]: “The aggregator portal model is particularly well-suited to the needs of independent insurance agents who may work for multiple insurance agencies. In this aggregator portal deployment model, a third-party hosting company would host the applications, and agents may be able to login via the internet to use the IBOS applications. For example, the agent may type in “http://login.iitcorporation.com/idesktop” on any web browser to access the login page for the iDesktop™ application hosted by the third-party hosting company IIT (whose URL is at iitcorporation.com). Once the user is authenticated and the user's role/identity is resolved, the role-appropriate mechanisms are then provided for viewing/manipulating of user-appropriate data. It is contemplated that the agent may be charged a fee for such use, which may be, for example, a one-time per case/policy fee or a set monthly fee (which may be scaled based on volume if desired).”)

the book and said plurality of elements being in any one of a plurality of source formats; 

(See Hashim, para. [0083]: “The business data or meta data translation engine 522 translates data and formats data as data is exchanged among agencies, carriers, and service providers. This ensures that the receiving party can receive data in the format that can be easily used and analyzed, thereby eliminating the need for manual transcribing.”)

a format converter, the format converter being associated with said first cloud-based user input and configured to electronically convert said book from a respective one of said plurality of source formats into a predetermined electronic uniform evaluation format …

(See Hashim, para. [0083]: “The business data or meta data translation engine 522 translates data and formats data as data is exchanged among agencies, carriers, and service providers. This ensures that the receiving party can receive data in the format that can be easily used and analyzed, thereby eliminating the need for manual transcribing.”)

(See Hashim, para. [0089]: “FIG. 6 also shows a GA-QV integration facility 602 e in agency 602. There are times when the carrier may have its own legacy or third-party software for case/policy management, and the data provided by the carrier may differ in format from that originally provided to the carrier. Furthermore, the carrier may not even employ the case number assigned by iDesktop™ GA-QV integration facility 602 e employs algorithm to match the pending policy provided by the carrier with the case being tracked by iDesktop™ (using for example the applicant name, his address, his birth date, his governmental identification data, and/or the like). Once the match is made, a translation table may be generated to permit correlation between the case being tracked by iDesktop™ and the pending policy tracked by the carrier.”)

selected to allow a uniform risk evaluation of different elements provided in said plurality of source formats respectively,

(See Hashim, para. [0015]: “After insurance carrier 210 collects all the requisite information from agency 206, service provider(s) 208, laboratory(ies) 212, and any other participants in the insurance underwriting process, insurance carrier 210 may begin the risk assessment process to determine the probability of whether and when the proposed insured (i.e., the applicant) would likely be making a claim. For life insurance contracts, this risk assessment generally relates to deciding the expected mortality of the applicant in view of the information obtained. Once risk assessment is completed, insurance carrier 210 may then place the applicant in a premium class, which determines the cost of the proposed insurance contract for the applicant given the applicant's own unique circumstances and the proposed insurance limit amount(s).”)

said evaluation to determine said evaluatable insurance risks in said respective elements, and said aggregation of said insurance risks in said book;

(See Hashim, para. [0015]: “After insurance carrier 210 collects all the requisite information from agency 206, service provider(s) 208, laboratory(ies) 212, and any other participants in the insurance underwriting process, insurance carrier 210 may begin the risk assessment process to determine the probability of whether and when the proposed insured (i.e., the applicant) would likely be making a claim. For life insurance contracts, this risk assessment generally relates to deciding the expected mortality of the applicant in view of the information obtained. Once risk assessment is completed, insurance carrier 210 may then place the applicant in a premium class, which determines the cost of the proposed insurance contract for the applicant given the applicant's own unique circumstances and the proposed insurance limit amount(s).”)

a log-in unit associated with said format converter, wherein said remote parties are insurance carriers, each carrier being associated with a respective one of said plurality of source formats, and said first remote user and said plurality of remote buyers are respectively required to log in via said log-in unit as being associated with a corresponding one of said insurance carriers, 

(See Hashim, para. [0083]: “The business data or meta data translation engine 522 translates data and formats data as data is exchanged among agencies, carriers, and service providers. This ensures that the receiving party can receive data in the format that can be easily used and analyzed, thereby eliminating the need for manual transcribing.”)

(See Hashim, para. [0093]: “Generally speaking, iDesktop™ can be employed by an independent agent who is not exclusively associated with any agency, by an agent who is exclusive with an agency, by a case manager at an agency, by a case manager at a carrier, or by a case manager at a service provider.”)

The Examiner interprets that the “a case manager at a carrier, or by a case manager at a service provider” are examples of the claimed “remote buyers”.

(See Hashim, para. [0094]: “FIG. 7 shows, in accordance with one embodiment of the present invention, the sequence for user login and authentication. The user may access the application iDesktop™ (702) by, for example, typing the appropriate URL into a browser. For example, the user may type in “https://iit.idxtop.com:9443” which brings up a login screen. An exemplary login screen is shown in FIG. 8. In the log in screen, the user may either (703) enter his id/password (704) if he is an existing user or may choose to register if he is a new user (706). If he is a new user, the registration process may require the user to identify his role (i.e., agent or case manager) (706 a), to choose a new userID and a password (706 b), and to enter his personal data (706 c) such as name, address, email, government IDs, and the like. The user may also be required to identify data related to the agency/agencies, carrier(s) and service provider(s) which pertain to his work. Once the registration is completed, the user is taken back to the screen where he can enter his userID and password.”)

said log-in thereby enabling at least said remote user to be associated with a corresponding one of said plurality of source formats;

(See Hashim, para. [0083]: “The business data or meta data translation engine 522 translates data and formats data as data is exchanged among agencies, carriers, and service providers. This ensures that the receiving party can receive data in the format that can be easily used and analyzed, thereby eliminating the need for manual transcribing.”)

(See Hashim, para. [0095]: “Once the userID and password are entered, the user (whether new or existing) will be authenticated (712). In one embodiment, authentication is performed using a user database that is separate from the business database. Technologies such as directory server (available from the aforementioned Microsoft Corporation or Sun Microsystems, Inc. of Mountain View, Calif.) may be employed during the authentication process. For a new user, the authentication may involve checking with the carrier and/or service provider and/or agency to ensure that the user is authorized as represented by the user. Part of the checking includes ascertaining the business data (e.g., regarding entities such as clients, polices, cases, and service orders) that the user is allowed to access based on his role and his agency/carrier affiliation.”)

The Examiner interprets that the “business data … that the user is allowed to access based on his role and his agency/carrier affiliation” in Hashim’s para. [0095] includes the claimed “one of said plurality of source formats”.

(See Hashim, para. [0096]: “If authentication is successful, the user will be presented with the home page of iDesktop™, which is presented in the desktop metaphor as mentioned earlier. This is shown in FIG. 9. From this home page of iDesktop™ (and indeed from any page from this point onward), the user may then select the module to work on by clicking on the appropriate icon in the toolbar.”)

a cloud-based user interaction interface configured to receive an electronic signal over said network to present said risk-carrying elements using said predetermined electronic uniform evaluation format to allow said first remote user to electronically evaluate said insurance book and said plurality of elements in a uniform manner;

(See Hashim, para. [0118]: “FIGS. 18-22 show, in accordance with embodiments of the present invention, various exemplary views of the Client Tool of the QuickCase™ module. In FIG. 18, the QuickCase™ module is activated by pressing on the “book of business” icon 1800 in the tool bar. Notice how the navigation options and visual presentation on the screen 1801 follows the theme of the present example: 3 menus and two active tools. In the present example, the default QuickCase™ has an active Clients and Search Tool. The Clients tool views are shown by 1802. FIG. 19 shows a Clients List view in the Clients Tool.”)

However, under a conservative interpretation of Hashim, it does not expressly disclose the following features.  In contrast, Gulati does expressly disclose these features:
a cloud-based buyer interaction interface configured to receive an electronic signal over said network to present said risk-carrying elements using said predetermined electronic uniform evaluation format to allow any one of a plurality of remotely located potential buyers to electronically evaluate said insurance book and said plurality of elements in said uniform manner, said evaluating being to determine respective evaluatable insurance risks and said aggregated insurance risk;

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27: “With reference to FIG. 21, a seller offering a portfolio for auction 2100 may also have the option of permitting bid splitting 2102 (i.e., portfolio purchasers can offer to buy a fragment of the offered portfolio, when listing a portfolio on the secondary auction exchange). If bid splitting is not selected for the portfolio, prospective purchasers submit bids for the entire portfolio 2126 (rather than components or fragments) that are then validated by the exchange 2128. When bid splitting is permitted 2104, the seller has the option of using exchange mediated bid splitting 2104 or utilizing its own seller specified split structures 2106. The exchange auto-bid splitter formulates conditional qualifers (e.g., “not smaller than 50M”, “all loans in midwestern states to be traded together”) for bid splitting 2116. When the augmented forward GNS constructor, specified in steps 1508-1512 (see FIG. 15), is applied, these conditional qualifiers serve as conditionals on the cofactor design.”)

a cloud-based user offer input configured to receive an electronic signal over said network to allow said first remote user to make an offer for sale of said insurance book; and 

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27: “With reference to FIG. 21, a seller offering a portfolio for auction 2100 may also have the option of permitting bid splitting 2102 (i.e., portfolio purchasers can offer to buy a fragment of the offered portfolio, when listing a portfolio on the secondary auction exchange). If bid splitting is not selected for the portfolio, prospective purchasers submit bids for the entire portfolio 2126 (rather than components or fragments) that are then validated by the exchange 2128. When bid splitting is permitted 2104, the seller has the option of using exchange mediated bid splitting 2104 or utilizing its own seller specified split structures 2106. The exchange auto-bid splitter formulates conditional qualifers (e.g., “not smaller than 50M”, “all loans in midwestern states to be traded together”) for bid splitting 2116. When the augmented forward GNS constructor, specified in steps 1508-1512 (see FIG. 15), is applied, these conditional qualifiers serve as conditionals on the cofactor design.”)

a buy input to receive an electronic signal to allow one of said remote buyers to:
make a selection comprising one member of the group consisting of:
one of said plurality of elements of said insurance book;
at least two of said plurality of elements of said insurance book; and
all elements of said insurance book; and
to offer to buy said selected elements.

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27: “With reference to FIG. 21, a seller offering a portfolio for auction 2100 may also have the option of permitting bid splitting 2102 (i.e., portfolio purchasers can offer to buy a fragment of the offered portfolio, when listing a portfolio on the secondary auction exchange). If bid splitting is not selected for the portfolio, prospective purchasers submit bids for the entire portfolio 2126 (rather than components or fragments) that are then validated by the exchange 2128. When bid splitting is permitted 2104, the seller has the option of using exchange mediated bid splitting 2104 or utilizing its own seller specified split structures 2106. The exchange auto-bid splitter formulates conditional qualifers (e.g., "not smaller than 50M", "all loans in midwestern states to be traded together") for bid splitting 2116. When the augmented forward GNS constructor, specified in steps 1508-1512 (see FIG. 15), is applied, these conditional qualifiers serve as conditionals on the cofactor design.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for managing a portfolio of insurance policies, as taught by Hashim above, with an “permitting bid splitting 2102 (i.e., portfolio purchasers can offer to buy a fragment of the offered portfolio, when listing a portfolio on the secondary auction exchange)”, as further taught by Gulati above, in the context of a market for mortgages, because both references disclose systems for managing portfolios of financial assets, and the difference between using Gulati for a “book” of mortgages versus for a “book” of insurance policies is one of intended use.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2,  
2. The apparatus of claim 1, constructed using a software as a service cloud model.

The Examiner interprets this feature as pertaining to the business model (that the invention is leased instead of sold), instead of pertaining to the structure or functionality of the invention. Therefore, claim 2 recites no structural element and therefore is not given patentable weight.
In regards to claims 3 and 4, they have been cancelled.  
In regards to claim 5,  Gulati discloses: 
5. The apparatus of claim 4, wherein said user offer input is configured to allow said first remote user to use evaluated risks of said book to set an offer price.

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27)

In regards to claim 6, it has been cancelled
In regards to claim 7, it has been cancelled. 
In regards to claim 8,  Gulati discloses: 
8. The apparatus of claim 1, further comprising a book browsing interface to allow said prospective buyers to search through different books on said platform.

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27)

(See also Gulati, claim 41: “The system of claim 17 wherein the means for estimating a value of the secondary object includes an electronic interface permitting third parties to receive information pertaining to the secondary object to value the secondary object and to convey the value to the participant.”)

In regards to claim 9,  Gulati discloses: 
9. The apparatus of claim 1, wherein said elements comprise risk carrying insurance contracts and said browsing interface is configured to allow for searching according to definable risk criteria.

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27)

(See also Gulati, claim 41: “The system of claim 17 wherein the means for estimating a value of the secondary object includes an electronic interface permitting third parties to receive information pertaining to the secondary object to value the secondary object and to convey the value to the participant.”)

In regards to claim 10,  Gulati discloses: 
10. The apparatus of claim 1, further comprising an offer browsing interface for browsing book offers.

(See Gulati, Fig.21, and the discussion in col. 26, lines 11-27)

(See also Gulati, claim 41: “The system of claim 17 wherein the means for estimating a value of the secondary object includes an electronic interface permitting third parties to receive information pertaining to the secondary object to value the secondary object and to convey the value to the participant.”)

In regards to claims 11, 12, 15, 16, and 18-20, they are rejected on the same grounds as claims 1, 2, 5, 6, and 8-10, respectively.  

Response to Arguments
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 1, 2, 5, 6, 8-12, 15, 16, and 18-20 was withdrawn, because the amendments to independent claims 1 and 11 clarify that the claims are analogous to Example 42 in the 2019 Patent Eligibility Guidance Update (“2019 PEG”)  https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.  
In Example 42 of the 2019 PEG, “The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).”
In the presently amended claim 1, there is “a format converter”, that converts a book from a respective one of said plurality of source formats into a predetermined electronic uniform evaluation format, said uniform evaluation format being selected to allow a uniform risk evaluation of different elements provided in said plurality of source formats respectively, said evaluation to determine said evaluatable risks in said respective elements, and said aggregation of said risks in said book.
In addition, claim 1 also recites “a cloud-based user interaction interface”, that receives a signal to present said risk-carrying elements using said predetermined electronic uniform evaluation format, and to allow a remote user to electronically evaluate said book and said plurality of elements in a uniform manner.
Therefore, claim 1 is analogous to Example 42 in the “2019 PEG”, and so the 35 U.S.C. 101 rejection of claims 1, 2, 5, 6, 8-12, 15, 16, and 18-20 was withdrawn. 


Claim Rejections - 35 USC § 103
The 35 U.S.C. 103 rejections of claims 1, 2, 5, 6, 8-12, 15, 16, and 18-20 have been amended to recite more specific sections of Hashim and Gulati, as necessitated by amendments to independent claims 1 and 11.  
More specifically, the newly added features have been rejected based on Hashim’s paragraph [0083] and [0094]: 
“[0083] The business data or meta data translation engine 522 translates data and formats data as data is exchanged among agencies, carriers, and service providers. This ensures that the receiving party can receive data in the format that can be easily used and analyzed, thereby eliminating the need for manual transcribing.”

“[0094]: “FIG. 7 shows, in accordance with one embodiment of the present invention, the sequence for user login and authentication. The user may access the application iDesktop™ (702) by, for example, typing the appropriate URL into a browser. For example, the user may type in “https://iit.idxtop.com:9443” which brings up a login screen. An exemplary login screen is shown in FIG. 8. In the log in screen, the user may either (703) enter his id/password (704) if he is an existing user or may choose to register if he is a new user (706). If he is a new user, the registration process may require the user to identify his role (i.e., agent or case manager) (706 a), to choose a new userID and a password (706 b), and to enter his personal data (706 c) such as name, address, email, government IDs, and the like. The user may also be required to identify data related to the agency/agencies, carrier(s) and service provider(s) which pertain to his work. Once the registration is completed, the user is taken back to the screen where he can enter his userID and password.”

This paragraph of Hashim teaches the newly claimed features, or an obvious variation thereof, of “each carrier being associated with a respective one of said plurality of source formats” and “said log-in thereby enabling at least said remote user to be associated with a corresponding one of said plurality of source formats”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0195891 A1 to Venkata et al. (Published Jul. 10. 2014).  See Abstract and para. [0046]:
A system, a computer-implemented method and a computer program product for extracting insurance data from one or more documents having one or more file formats and converting into Extensible Markup Language (XML) format is provided. The system comprises a user interface configured to facilitate one or more users to submit one or more documents related to insurance. The system further comprises a business type classification module configured to identify the one or more submitted documents based on a business type. Further, the system comprises a format classification module configured to identify file format of the one or more submitted documents. Furthermore, the system comprises an extraction and conversion module configured to match one or more headers in the one or more submitted documents with one or more pre-stored headers, extract insurance data corresponding to the one or more matched headers and convert the extracted insurance data into XML format.

[0046] The one or more insurance carrier systems 120 are existing systems employed by various insurance carriers onto which the converted insurance data is uploaded in XML format. In an embodiment of the present invention, the one or more insurance carrier systems 120 comprise XML databases to store the converted insurance data in XML format. Further, the stored data is used by the insurance carriers to manage various insurance processes such as, but not limited to, underwriting, providing insurance quotes, risk assessment and customer service.

US 2014/0074517 A1 to Sylvester et al. (Published Mar. 13, 2014).  See Abstract:
The present inventive subject matter is drawn to apparatus, systems, configurations, and methods of automatically interfacing with different proprietary insurance administration systems. In one aspect of the invention, an insurance management system is configured to automatically receive, convert, and transmit customer data from an intermediary data format to proprietary data formats associated with different insurance administration systems.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 25, 2022